Citation Nr: 1421018	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran and his wife testified at a videoconference hearing in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.


FINDINGS OF FACT

The medical evidence of record does not show that the loss of vision in the Veteran's right eye is the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment.  The evidence also reveals that an unfortunate infection following the medical treatment at issue was reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for loss of vision in the right eye.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


Here, to this end, prior to the initial rating decision in this matter, an August 2010 letter informed the Veteran of the requirements for substantiating a claim for § 1151 compensation and provided notice of his and VA's respective responsibilities in obtaining evidence supportive of his claim.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, such as, when appropriate, service treatment records (STRs) and other pertinent records, such as concerning his evaluation and treatment since service, whether from VA or private healthcare providers, as well as affording him an examination or obtaining a medical opinion when needed to make a decision on his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs and post-service VA medical records are in the file.  He has not identified any other records or evidence that remains outstanding, other than quality assurance records.  And as for the quality assurance records, during his hearing and in a May 2012 statement, his representative argued that VA had failed in its duty to assist by not obtaining these quality assurance records, presumably from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, the site of the medical procedures that gave rise to the Veteran's claim.  However, neither the Veteran nor his representative has explained how these additional records could possibly be relevant to the § 1151 claim.  Indeed, the representative did not explicitly state that these records even actually exist.  In these circumstances, this argument "amount[s] to no more than an assertion that VA was obligated on its own to seek out medical records and quality assurance records . . . [and] such an assertion is at odds with a statutory scheme requiring that the claimant adequately identify relevant records that the claimant wishes the Secretary to obtain."  Loving v. Nicholson, 19 Vet. App. 96 (2005) (citing language in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) requiring VA to assist in obtaining relevant records that a claimant "adequately identifies").  See also Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim).

The Board also points out that such records are protected from disclosure by 38 U.S.C.A. § 5705(a) (West 2002) and may only be disclosed in limited circumstances pursuant to 38 U.S.C.A. § 5705(b) (West 2002) - circumstances that have not been shown to exist in the context of the current claim.  VA's medical quality assurance program consists of systematic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process or outcome of health care provided by VA.  See 38 U.S.C.A. § 17 .500(c) (West 2002).  As mentioned, under 38 U.S.C.A. § 5705, records created as part of the medical quality assurance program are confidential and access is limited.  The regulations at 38 C.F.R. §§ 17.500-17.511 (West 2002) explain the provisions for maintaining confidentiality and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the need for quality assurance documents for the performance of governmental duties does not, by itself, suffice to authorize access to quality assurance documents, given that further authorization, either through one of the specific authorizations found in the regulations or by the direction of specific VA personnel, is required.  Adjudicative personnel are not listed among the persons authorized in 38 C.F.R. § 17.508, nor is there any existing directive or manual provision that provides the requisite authorization. 

The language of 38 C.F.R. § 17.508(a) may not be construed to permit the procurement of quality assurance records by all VA personnel, including adjudication personnel, without further authorization.  This is particularly so in view of the fact that the regulations also specify that efforts must be made to protect the identities of peer reviewers and that notice of penalties for unauthorized disclosure must be provided.  It is significant that no procedures relating to the use and handling of quality assurance records during claims adjudication or as to any controls that might be placed on relocation to claims folders have been established.  

The Board does not have the authority to invalidate VA regulations or adjudicative manuals.  Procurement of quality assurance records would necessarily entail their disclosure to the veteran's representative.  Redisclosure of quality assurance records is subject to the disclosure rules set forth in regulations §§ 17.500 through 17.511, and no specific reference to claims representatives is found therein.  See 38 C.F.R. § 17.510 (2007).  Unauthorized disclosure may lead to monetary penalties.  See 38 C.F.R. § 17.511 (2007).

Congress provided for the confidentiality of VA medical quality assurance documents, effective for documents created before and after the date of enactment.  See P.L. 96-385, Oct. 7, 1980; see also H.R. rep. 96-1155, 1980 U.S.C.C.A.N. 3307 (Jul. 2, 1980).  The passage of the VCAA was in large part to do away with 
"well-grounded" claims and to make the development of cases among ROs less subjective.  See e.g., H.R. Rep. 106-781 (Jul. 24, 2000).  Nothing in the amendment or in the stated purpose of the amendment suggests that it should be interpreted as nullifying the statute authorizing VA's quality assurance program.  Although VA is required under the VCAA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, see 38 C.F.R. § 3.159(c)(2) and (3), in the absence of any specific provisions of the law or regulations that authorize access to quality-assurance records for adjudicative use, the Board finds that it is not required to verify whether any such records exist or to obtain such records pursuant to the duty to assist under the VCAA.

Thus, the duty to obtain relevant evidence on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also as mentioned includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, in April 2011 the Veteran was provided a VA examination to assess the 
post-operative status of his right eye, and in May 2011 an additional opinion was provided specifically relating to the issue on appeal.  The Board acknowledges the Veteran's complaint that the May 2011 opinion was from the same medical center where the condition on appeal was sustained; however, for the reasons below, the Board finds the examination report and additional opinion are adequate for deciding this claim.  Notably, the April 2011 examiner reviewed the claims file and medical history, and examined the Veteran and recorded the clinical findings.  Moreover, the examiner who provided the May 2011 medical opinion was not at all involved in the Veteran's treatment that had led to the condition on appeal; she reviewed the claims file and provided clear explanation for the opinion stated that is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the 

essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to obtain a VA examination and opinion is satisfied.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389  (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).

Accordingly, the Board may proceed with appellate review of this claim.

III. 
Legal Criteria

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2013).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2013).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2013).

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2013).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr, 21 Vet. App. 303 (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), lay evidence must "demonstrate some competence."  See King v. Shinseki 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


Just, as well, laypersons equally have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. Analysis

The Veteran contends he has loss of vision in his right eye as a result of medical treatment he had at the VAMC in Oklahoma City in January 2010 and February 2010.

His VA treatment records reflect that he was admitted to the hospital with complaints of abdominal and flank pain, blood from his rectum, and chills.  After obtaining informed consent, a flexible sigmoidoscopy was performed to examine his lower colon, which showed ischemic colitis and internal hemorrhoids.  Later that same day, informed consent was obtained for a left hemicolectomy with possible anastomosis, possible ostomy, and all other indicated procedures, for resection of the ischemic portion of the colon.  The procedure was performed the following day.  Two days later, Clostridium difficile toxin was detected in his stool.  Several days after that, informed consent was obtained to place a central line (venous access, also called PICC access) for frequent delivery of nutrition, medicine, or other fluids.  After failure to progress and suspicions of a small bowel obstruction, informed consent was obtained to perform an exploratory laparotomy with possible resection and possible ostomy.  Several days after the procedure, informed consent was obtained to insert a central line into the other arm, so the right arm, and the PICC line was removed from his left arm.  A few days afterwards, he complained of blurry vision in his right eye.  He was diagnosed with right eye candida retinitis caused by C albicans fungemia, or a fungal infection.  A treatment note from late February indicates that a possible source of the fungal infection was the surgeries or a PICC line infection.

He continued receiving treatment for his eye at the Oklahoma City VAMC for several years, although he testified during his hearing that he still has a "bad spot" in the center of his right eye where he cannot see.  He further reported that, while he was in the hospital, he was told that the first PICC line, which was in his left arm, was the source of the infection.

In April 2011 he had a VA optometry examination to determine the nature and etiology of the right eye disability he sustained.  He reported a history of a blind spot in the center of his right eye.  The examiner made a diagnosis of chorioretinitis candidiasis with subsequent choroidal neovascular membrane that was inactive on the date of that examination.  The examiner opined that the Veteran's then current loss of vision in his right eye was caused by or a result of a systemic fungal infection.  But the examiner explained that the treatment the Veteran was provided was appropriate and within the standard of care for the condition, although she could not opine about the source of the infection since that was not her area of expertise.  She did note nonetheless that, if it was determined that the source of the infection was the PICC line, it is reasonable to say the chorioretinitis that had led to the right eye vision loss was a manifestation of the infection.

In May 2011, because of the need for this additional comment, the claims file was forwarded to another VA compensation examiner.  This additional examiner reviewed the record and noted that the candidemia that had resulted in the candida retinitis and the Veteran's vision loss in his right eye was most likely a complication of the exploratory laparotomy that was performed.  But in further explanation, the examiner indicated that a post-operative infection is an unfortunate and relatively uncommon complication of bowel surgeries, but that it is a reasonably foreseeable surgical complication.  The examiner noted that, indeed, the surgical consent form lists this type of complication, as did the one the Veteran's wife signed prior to the exploratory laparotomy.  The examiner's review of the surgical and other medical records did not disclose any evidence of negligence, lack of proper skill, error in judgment, or other activities indicative of fault on the part of VA during the Veteran's hospitalization and treatment.  Therefore, the examiner opined that the Veteran's current right eye loss of vision was not due to negligence, lack of proper skill, error in judgment, or other activities indicative of fault on the part of VA that led to the unfortunate fungal infection.

There is no disputing the Veteran sustained loss of vision in his right eye due to the fungal infection while being treated at the Oklahoma City VAMC.  But as outlined in the applicable laws and regulations governing these type claims, to warrant compensation under 38 U.S.C. § 1151 and 38 C.F.R. § 3.361 the medical care that led to the infection would have to represent an act of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The medical evidence of record in this case indicates the treatment the Veteran afforded was not negligent or otherwise lacking, and there equally is no evidence of fault on the part of VA in the administration of his healthcare.  Alternatively, he could substantiate his claim by demonstrating that the development of the fungal infection leading to the loss of vision in his right eye following his medical treatment was not a reasonably foreseeable result.  But the VA examiner also has concluded that this, too, is not a viable reason to grant this claim.

This being the case, the evidence does not show the Veteran's medical treatment, including the exploratory laparoscopy and insertion of the PICC lines, which may have led to the fungal infection, were acts of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable under the circumstances.  On the contrary, an infection is a foreseeable result of surgery, according to the VA examiner, and as such, it was included on the informed consent form that the Veteran's wife signed prior to his exploratory laparotomy.  The Veteran has not submitted any competent medical evidence contradicting the May 2011 VA examiner's opinion.

The Veteran cannot establish this requisite link himself between his current loss of vision in his right eye and the VA treatment at issue.  It is now well-established that laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as causation - especially when, as here, the condition at issue is complex rather than simple.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  Thus, the Veteran's mere belief that his loss of vision in his right eye is the result of negligence on the part of VA medical personnel or an event not reasonably foreseeable, no matter how sincere, is entitled to no probative weight.

So, in short, the medical evidence of record indicates the Veteran's medical treatment at the Oklahoma City VAMC during the events in question did not constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The evidence also indicates the development of the fungal was a foreseeable result of that treatment.  Accordingly, the Veteran's claim for § 1151 compensation must be denied because the preponderance of the evidence is against his claim, not instead supportive of it or in relative balance to warrant application of the benefit-of-the-doubt doctrine found at 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102 and 4.3.


ORDER

The claim of entitlement to § 1151 compensation for loss of vision in the right eye is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


